DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 109, 110, 124, and 127-156 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection is maintained by modified as necessitated by amendment.
Claims 109, 127, 130, 133, 136, 139, 142, 145, 148, 151 and 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 109 recites “A method for prevention, treatment and/or amelioration of an autoimmune disease” The term “and/or” causes the claim to be indefinite for at least one embodiment encompassed by the claim; that is an embodiment wherein the autoimmune disease is treated, prevented and ameliorated. It is unclear how an autoimmune disease is simultaneously prevented, treated and ameliorated. The term “prevention” implies the subject does not have autoimmune disease; thus, it is unclear how the disease is also treated and 
Response to Arguments: In the remarks filed December 3, 2020, Applicants assert claim 109 recites “prevention or treatment and/or amelioration” and thus, claim 109 is clear and definite as amended. Applicants’ argument has been fully considered but is not found persuasive because the claim does not recite “prevention or treatment and/or amelioration”. Claim 109 as instantly amended recites “prevention, treatment and/or amelioration”. If the claim recited “prevention or treatment and/or amelioration” as Applicants assert, the claim would still be considered indefinite for at least two embodiments encompassed by the claim because the term “treatment” encompasses prevention. Therefore, the claim would encompass a method of treating and preventing an autoimmune disease in a subject in need thereof, which is indefinite for the reasons set forth above. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The rejection is maintained.

Claims 109, 110, 127, 128, 130, 131, 133, 134, 136, 137, 139, 140, 142, 143, 145, 146, 148, 149, 151, 152, 154 and 155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving, alleviating, ameliorating and/or reducing the susceptibility to an autoimmune disease, does not reasonably provide enablement for the full scope of treatment and prevention of an autoimmune disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). These factors include, but are not limited to the following:1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
The relevant factors are addressed below based on comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
The breadth of the claims: Applicants define the terms “treatment” and “prevention” in the specification on page 24, lines 13-30 as follows. The term "treatment", as used anywhere herein comprises any type of therapy, which aims at terminating, preventing, ameliorating and/or reducing the susceptibility to a clinical condition as described herein. Thus, "treatment," "treating," and the like, as used herein, refer to obtaining a desired pharmacologic and/or physiologic effect, covering any treatment of a pathological condition or disorder in a mammal, including a human. The effect may be prophylactic in terms of completely or partially preventing a disorder or symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a disorder and/or adverse effect attributable to the disorder. Therefore, a method for treatment of an autoimmune disease as presently claimed includes (1) preventing an autoimmune disease from occurring or recurring in a subject, (2) inhibiting an autoimmune disease, such as arresting its development, (3) stopping or terminating an autoimmune disease or at least symptoms associated therewith, so that the host no longer suffers from the an autoimmune disease or its symptoms, such as causing regression of the autoimmune disease or its symptoms, for example, by restoring or repairing a lost, missing or defective function, or stimulating an inefficient process, (4) relieving, alleviating, or ameliorating an autoimmune disease, or symptoms associated therewith, where ameliorating is used in a broad sense to refer to at least a reduction in the magnitude of a parameter, such as inflammation, pain, and/or immune deficiency and (5) curing an autoimmune disease. Emphasis added. 
Therefore, the breath of the claims is unduly broad encompassing curing the listed autoimmune diseases claimed including multiple sclerosis in any subject utilizing a large genus of immune suppressive domains from a virus fusion protein that do not obey the following conditions: (i) being from a virus selected from the group consisting of gammaretrovirus, HIV, 
The nature of the invention: The nature of the invention addresses the use of an immunosuppressive domain from any virus fusion protein that is different from immunosuppressive domains that obey the following conditions: (i) being from a virus selected from the group consisting of gammaretrovirus, HIV, and filovirus; (ii) being located in the linker between the two heptad repeat structures located adjacent to the N-terminal end of the transmembrane domain in a virus fusion protein; and (iii) including the first 22 amino acids located N-terminal to the first cysteine residue of the two well conserved cysteine residues of a virus fusion protein, located between 4 and 6 amino acid residues from one another and further located adjacent to the N-terminal end of the transmembrane spanning domain of the fusion protein, to completely prevent, cure, inhibit, stop, terminate, relieve, alleviate, or ameliorate a large genus of autoimmune diseases in a large genus of subjects in need thereof (including subjects with and without autoimmune disease (i.e., those in need of preventing an autoimmune disease). 
The state of the prior art: The state of the prior art teach the cause of autoimmune diseases is unknown and not understood1and there is no cure2. With regard to Systemic Lupus  (SLE), the elected species, the cause of SLE is unknown and there is no cure. The symptoms of SLE can be managed.3 
The level of predictability in the art: Given the fact that the cause of autoimmune disease development is unknown and there is no cure; the full scope of treatment and prevention of an autoimmune disease is highly unpredictable.
The level of skill in the art: The level of skill is a medical profession with sufficient skill and experience with treating patients with autoimmune disease and patients in need of prevention from developing an autoimmune disease.
The amount of direction provided by the inventors and the existence of working examples: Applicants provide no working examples for practicing the full scope of the claimed invention. Applicants do not show that the administration of the claimed genus of immune suppressive domains result in curing and preventing of an autoimmune disease such as Systemic Lupus Erythematosus or multiple sclerosis. Applicants show in the declaration filed September 7, 2020 that the administration of the peptide ISD017 reduces pathological processes such as reduced urine levels of albumin and creatinine associated with developing SLE.
The quantity of experimentation needed to make and use the invention based on the content of the disclosure: The skill artisan would incur an extreme amount of time and experimentation, given the high degree of unpredictability with regard to the full scope of treating and preventing an autoimmune disease, to make and use the full scope of the claimed invention.

Response to Arguments: Applicants argue the full scope of the claimed invention is enabled in the remarks filed December 3, 2020. Applicants conclude that the use of the claimed immunosuppressive domains for prevention, treatment, prophylaxis and/or amelioration of the claimed autoimmune diseases is enabled because the recited autoimmune diseases have direct STING or indirect STING involvement via elevated interferon levels and the description exemplifies the immunosuppressive domains of the claimed invention lower type I interferon release and inhibit production of a wide variety of cytokines produced in response to elevated interferon levels. Applicants’ arguments have fully been considered but are not found persuasive. The claimed invention encompasses preventing and curing a group of autoimmune diseases that include rheumatoid arthritis (RHA), systemic lupus erythematosus (SLE) (elected species) and scleroderma. The term “treatment” as defined by Applicants includes completely or partially preventing a disorder or symptom thereof (prophylactic) and partial or complete cure for a disorder and/or adverse effect attributable to the disorder. An autoimmune disease cannot be cured or prevented if the cause of the autoimmune disease is not removed. The etiologies of 4 and rheumatoid arthritis5, for example, as of 2020 are unknown. Neither Applicants nor the prior art have shown that the only cause of the claimed autoimmune diseases, including SLE and RHA, are STING involvement via elevated interferon levels and a reduction is cytokine production and type I interferon release. Without knowing the cause(s) of SLE and rheumatoid arthritis or rather any autoimmune disease or in the alternative if the cause(s) were known, one cannot prevent or cure the autoimmune disease without removing all of the causes of the autoimmune disease. Applicants and the prior art have not demonstrated that the administration of an immunosuppressive domain has the ability to remove all causes of the claimed autoimmune diseases and therefore, prevent and cure the claimed autoimmune diseases. Therefore, the claimed inventions are not fully enabled for the full scope claimed. The rejection of claims 109 and 110 and the dependent claims thereof, respectively is maintained. A claimed directed to relieving, alleviating, ameliorating and/or reducing the susceptibility to an autoimmune disease would be considered supported enabled under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 102
Response to Arguments: The rejection of claims 109, 110 and 124-125 as being anticipated by Noelle et al. under 35 USC 102 (a)(1) has been withdrawn as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained but modified for claims 109, 110, and 124 and new for claims 127-138, and 151-153 as necessitated by amendment.
Claims 109, 110, 124, 127-138, and 151-153 are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (US 2007/0185025 A1; published 2007).
Palacios et al. teach a method of modulating or suppressing an immune response in a subject suffering from an autoimmune disease, including systemic lupus erythematosus (SLE; elected species), rheumatoid arthritis and scleroderma, comprising administering an isolated peptide that has immunosuppressive activity (a pharmaceutical composition) in an amount effective to suppress the immune response in the subject (see e.g., reference claims 1-3 and 12-14). Palacios et al. teach the peptides with immunosuppressive activity are selected peptide comprising any one of SEQ ID NOs: 1-84 and have a total length of less than 26 amino acids (see e.g., claims 1-3 and 12-14). Although Palacios et al. teach numerous peptides that are from filovirus that are excluded from the claimed invention, Palacios et al. also teach other immunosuppressive peptides such as SEQ ID NOs: 123, 145, 207, 232, 251, 284, 316, 317, 352, and 355 which are immunosuppressive peptides (an immunosuppressive domain) from the HTLV-2 retrovirus (a virus fusion protein) and SEQ ID NOs: 125(an immunosuppressive domain) from HERV-K retrovirus(a virus fusion protein) (peptides that obey the claimed conditions (i), (ii) and (iii)) for use in the method of modulation or suppressing an immune response in the subject that suffers from an autoimmune disease (see e.g., Fig. 2, Table 1 and SEQ ID NOs: 123, 125, 145, 207, 232, 251, 284, 316, 317, 352, and 355; claims 1-3 and 12-14). 
At the time of the effective filing date, the claimed invention was prima facie obvious to the artisan of ordinary skill. It would have been obvious to the artisan of ordinary skill to select SEQ ID NOs: 123, 125, 145, 207, 232, 251, 284, 316, 317, 352, and 355 or in the alternative, substitute SEQ ID NOs: 123, 125, 145, 207, 232, 251, 284, 316, 317, 352, and 355 for any of the other immunosuppressive peptides to arrive at the presently claimed invention. The artisan of 
Regarding present claims 127-132, Palacios et al. teach systemic lupus erythematosus (elected species), rheumatoid arthritis, and scleroderma (see e.g., reference claim 14).
Regarding present claim 133-135, Palacios et al. teach the isolated peptides can be attached to a carrier molecule or combined with carriers that are used in pharmaceutical compositions. At the time of the effective filing date, it would have been obvious to conjugate a carrier molecule to the isolated peptides or combine the isolated peptide with pharmaceutical carriers to arrive at the presently claimed invention. The artisan would have been motivated to do so with a reasonable expectation of supporting the peptide for delivery by providing advantages such increase stability of the peptide as suggested by Palacios et al. See e.g., paras. [0092-0093]; ref. claim 9).
Regarding present claims 136-138, Palacios et al. teach the isolated peptides can be administered parenterally and subcutaneously (see e.g., paras. [0035, 0116, 0117]).
Regarding present claims 151-153, Palacios et al. teach the isolated peptide with immunosuppressive activity can be a dimer with another isolated peptide with immunosuppressive activity (see e.g., ref. claims 6 and 7; paras. [0014, 0031, 0032]).
Therefore, the presently claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.
Response to Arguments: Applicants assert the claimed invention is patentable over the teachings of Palacios et al. because the claimed invention relates to immunosuppressive domains derived from viruses other than retrovirus and filovirus and the immunosuppressive domains taught by Palacios et al. are derived from retrovirus and filovirus and satisfy the conditions given in parts i, ii, and iii which are excluded from the claimed invention. Applicants’ arguments have been fully considered but are not found persuasive. The immunosuppressive domains utilized in the claimed methods differ from immunosuppressive domains that obey the conditions of (1) being from a gammaretroviruses, HIV or filovirus, (2) are located in the linker between the two heptad repeat structures located to the N-terminal end of the transmembrane domain in a virus fusion protein and (3) include the first 22 amino acids located N-terminal to the first cysteine residue of the two well conserved cysteine resides of a virus fusion protein, located between 4 and 6 amino acid residues from one another and further located adjacent to the N-terminal end of the transmembrane spanning domain of the fusion protein are excluded from the claimed invention. The HTLV-2 retrovirus is a deltaretrovirus6 and the HERV-K group belongs endogenous retroviruses7. HTLV-2 and HERV-K are immunosuppressive domains from classes of viruses not excluded from the claimed invention. Therein, in response to applicants' argument that the references fail to show certain features of applicants’ invention, it is noted that the feature upon which applicant relies (i.e., not derived from retroviruses) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 
Claim Objections
Claims 141, 144, 147, 150 and 156 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
The prior art do not teach or suggest administering an immune suppressive domain from a virus fusion protein as an active substance wherein the immune suppressive domain is selected from a virus of Orthomyxoviridae family or an immune suppressive domain comprising SEQ ID NO: 287 or SEQ ID NO: 4 for relieving, alleviating, ameliorating and/or reducing the susceptibility of an autoimmune disease selected from the group consisting acute disseminated acephalomyelitis (ADEM), Addison's disease, amyotrophic lateral sclerosis, ankylosing spondylodiscitis, antiphospholipid syndrome, autoimmune uveitis, celiac disease, chronic obstructive pulmonary disease, Churg-Strauss syndrome, Crohn's disease, Cushing's Syndrome, diabetes mellitus type 1, drug-induced lupus, discoid lupus erythematosus, glomerulonephritis, goodpasture's syndrome, Graves' disease, Guillain-Barre syndrome (GBS), Hashimoto's encephalopathy, Hashimoto's thyroiditis, Henoch-Schonlein purpura, idiopathic thrombocytopenic purpura, IgA nephropathy, juvenile idiopathic arthritis, Kawasaki's disease, linear IgA disease (LAD), lupoid hepatitis, lupus erythematosus, Miller-Fisher syndrome, mixed connective tissue disease, multiple sclerosis, Myasthenia gravis, myositis, narcolepsy, neuromyelitis optica, neuromyotonia, paroxysmal nocturnal hemoglobinuria (PNH), pemphigus vulgaris, pernicious anaemia, polyarteritis nodosa, polymyalgia rheumatica, polymyositis, primary biliary cirrhosis, primary sclerosing cholangitis, psoriasis, psoriatic arthritis, pyoderma 
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 National Institutes of Health, “Autoimmune disorders”, Medline Plus, updated 2020, obtained from //medlineplus.gov/ency/article/000816.htm;
        Stojanovich et al., “Stress as a trigger of autoimmune disease”, Autoimmunity Reviews, 2008, pp. 209-213;of record
        Harvard Medical School, “What’s the deal with autoimmune disease?”, Harvard Health Publishing, 2018; of record
        2 Ground-breaking discovery finds new link between autoimmune diseases and a gut bacterium (2018, October 29) retrieved 29 August 2020 from https://medicalxpress.com/news/2018-10-ground-breaking-discovery-link-autoimmune-diseases.html;
        Harvard Medical School, “What’s the deal with autoimmune disease?”, Harvard Health Publishing, 2018; of record
        3 Centers for Disease Control and Prevention, “Systemic Lupus Erythematosus (SLE)”, 2018; retrieved from https://www.cdc.gov/lupus/facts/detailed.html; of record
        4 Demirkaya et al., “New Horizons in the Genetic Etiology of Systemic Lupus Erythematosus and Lupus-like Disease: Monogenic Lupus and Beyond”, Journal of Clinical Medicine, 2020, pp. 1-20
        5 Scherer et al., “The etiology of rheumatoid arthritis”, Journal of Autoimmunity, 2020; pp. 1-15
        6 Martinez et al., “Comparative virology of HTLV-1 and HTLV-2”, Retrovirology, 2019, pp. 1-19
        7 Garcia-Montojo, “Human endogenous retrovirus-K (HML-2): a comprehensive review”, Critical Reviews in Microbiology, 2018, pp. 715-738